Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-11, 16-26, 31-38 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.  Said claim(s) include: claim 38.  Said description(s) in the specification include: 0087-0103.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
Claim 3, 18, 34 objected to because of the following informalities:  The claim recites “the indication of the information about the timing misalignment” which appears to lack antecedent basis.  It is suggested to remove “the information about” from the aforementioned term.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim 1, 2, 3, 4, 5, 11, 16, 17, 18, 19, 20, 26, 31, 32, 33, 34, 35, 36, 38 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mahalingam et al. (US 2021/0029658).
For claim 1, Mahalingam teaches: An apparatus for wireless communication, comprising: a memory comprising instructions; and one or more processors (see at least 0054, 0212, fig. 1, WTRU and BS may comprise processor/memory for communications) configured to execute the instructions and cause the apparatus to:
determine a timing misalignment between an uplink timeline and a downlink timeline associated with a non-terrestrial cell (see at least 0170-0171 and fig. 12-13, WTRU may measure propagation delay and distance to a non-terrestrial gNB e.g. satellite to determine and apply a TA for PRACH preamble transmission.  See at least 0096, 0106, TA comprises offset to compensate uplink transmission for propagation delay of downlink signals to WTRUs, comprising compensation for determined misalignment); and
output, for transmission, information about the timing misalignment to a network entity associated with the non-terrestrial cell (see at least 0170-0171 and fig. 12-13, WTRU may apply the TA to PRACH preamble sent to the gNB (network entity); 0197-0200, WTRU may inform gNB about the timing adjustment/offset using the PRACH transmission).
For claim 2, Mahalingam teaches claim 1, Mahalingam further teaches: wherein the information about the timing misalignment information includes at least one of: an indication of the timing misalignment (see at least 0197-0200, WTRU may inform gNB about the timing adjustment/offset using the PRACH transmission), or an indication of a geolocation of the apparatus.
For claim 3, Mahalingam teaches claim 1, Mahalingam further teaches: wherein the information about the timing misalignment includes an indication of the timing misalignment; and wherein the indication of the information about the timing misalignment includes an indication of an offset between the uplink timeline and the downlink timeline (see at least 0197-0200, WTRU may inform gNB about the timing adjustment/offset using the PRACH transmission).
For claim 4, Mahalingam teaches claim 3, Mahalingam further teaches: wherein the offset is indicated as at least one of: a quantity of slots between the uplink timeline and the downlink timeline, a quantity of subframes between the uplink timeline and the downlink timeline, a quantity of radio frames between the uplink timeline and the downlink timeline, or an amount of time between the uplink timeline and the downlink timeline (see at least 0197-0200, WTRU may inform gNB about the timing adjustment/offset using the PRACH transmission e.g. 0.5ms, comprising amount of time in ms).
For claim 5, Mahalingam teaches claim 3, Mahalingam further teaches: wherein the indication of the offset identifies the offset from among a plurality of candidate offsets configured for the apparatus (see at least 0197-0200, WTRU may inform gNB about the timing adjustment/offset using selection from PRACH transmission cover codes or from two or more PRACH sequences, comprising a plurality of candidates).
For claim 11, Mahalingam teaches claim 1, Mahalingam further teaches: wherein the one or more processors, to output the information about the timing misalignment, are configured to execute the instructions and cause the apparatus to: output, for transmission the information about the timing misalignment based at least in part on an event, wherein the event comprises at least one of: a specification-defined event (0197-0200, WTRU may inform gNB about the timing adjustment/offset using the PRACH transmission; random access comprises a well known 3GPP LTE/NR procedure (event) for network access), or an amount of change between the information about the timing misalignment and previous information about the timing misalignment satisfying a threshold.
Claim 16 recites a method substantially similar to the apparatus of claim 1 and is rejected under similar reasoning.
Claim 17 recites a method substantially similar to the apparatus of claim 2 and is rejected under similar reasoning.
Claim 18 recites a method substantially similar to the apparatus of claim 3 and is rejected under similar reasoning.
Claim 19 recites a method substantially similar to the apparatus of claim 4 and is rejected under similar reasoning.
Claim 20 recites a method substantially similar to the apparatus of claim 5 and is rejected under similar reasoning.
Claim 26 recites a method substantially similar to the apparatus of claim 11 and is rejected under similar reasoning.
For claim 31, Mahalingam teaches claim 1, Mahalingam further teaches: further comprising at least one transceiver configured to transmit the information about the timing misalignment, wherein the apparatus is configured as a user equipment (see at least 0054, 0212, fig. 1, WTRU (UE) and BS may comprise processor/memory/transceiver for communications).
Claim 32 recites an apparatus substantially similar to the apparatus of claim 1 and is rejected under similar reasoning.
Claim 33 recites an apparatus substantially similar to the apparatus of claim 2 and is rejected under similar reasoning.
Claim 34 recites an apparatus substantially similar to the apparatus of claim 3 and is rejected under similar reasoning.
Claim 35 recites an apparatus substantially similar to the apparatus of claim 4 and is rejected under similar reasoning.
Claim 36 recites an apparatus substantially similar to the apparatus of claim 5 and is rejected under similar reasoning.
Claim 38 recites an apparatus substantially similar to the apparatus of claim 1 and is rejected under similar reasoning.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 6, 7, 21, 22, 37 rejected under 35 U.S.C. 103 as being unpatentable over Mahalingam et al. (US 2021/0029658) in view of Lin et al. (US 2021/0321464).
For claim 6, Mahalingam teaches claim 5, but not explicitly: wherein the one or more processors are further configured to execute the instructions and cause the apparatus to: determine a measured offset; and select, as the offset for the timing misalignment, a candidate offset of the plurality of candidate offsets nearest the measured offset.  Lin from an analogous art teaches (see at least 0168, UE may indicate timing offset estimate via msg1.  See at least 0169-0175, PRACH resource groups may be configured each corresponding to a timing range e.g. group i corresponds to [Ti, Ti+1]; UE may select the resource group (candidate) containing its measured timing estimate, comprising nearest offset range).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Lin to the system of claim 5, so the candidate offsets comprise time ranges, with the candidate selected range bounding (nearest) the measured offset, as suggested by Lin.  The motivation would have been to enhance timing reporting by mapping PRACH groups to defined blocks of measured timings (Lin 0169-0175).
For claim 7, Mahalingam teaches claim 3, but not explicitly: wherein the offset is indicated as a time duration range or as a time-domain resource range.  Lin from an analogous art teaches (see at least 0168, UE may indicate timing offset estimate via msg1.  See at least 0169-0175, PRACH resource groups may be configured each corresponding to a timing range e.g. group i corresponds to [Ti, Ti+1]; UE may select the resource group (candidate) containing its measured timing estimate).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Lin to the system of claim 3, so the candidate offsets comprise time ranges, with the candidate selected range bounding the measured offset, as suggested by Lin.  The motivation would have been to enhance timing reporting by mapping PRACH groups to defined blocks of measured timings (Lin 0169-0175).
Claim 21 recites a method substantially similar to the apparatus of claim 6 and is rejected under similar reasoning.
Claim 22 recites a method substantially similar to the apparatus of claim 7 and is rejected under similar reasoning.
Claim 37 recites an apparatus substantially similar to the apparatus of claim 6 and is rejected under similar reasoning.

Claim 8, 23 rejected under 35 U.S.C. 103 as being unpatentable over Mahalingam et al. (US 2021/0029658) in view of Pan et al. (US 2021/0029737).
For claim 8, Mahalingam teaches claim 1, but not explicitly: wherein the one or more processors are further configured to execute the instructions and cause the apparatus to: identify a collision between transmission of an uplink transmission in which the information about the timing misalignment is included and reception of a downlink transmission, the information about the timing misalignment being output for transmission based at least in part on a priority associated with the uplink transmission being greater than a priority associated with the downlink transmission.  Pan from an analogous art teaches (see at least 0098, if a PRACH transmission collides with a DL reception, the PRACH or the DL may be prioritized and the other dropped).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Pan to the system of claim 1, so the PRACH transmission (comprising timing misalignment information) is prioritized over a DL reception, as suggested by Pan.  The motivation would have been to enhance communications by configuring prioritization for communications in case of collision (Pan 0098).
Claim 23 recites a method substantially similar to the apparatus of claim 8 and is rejected under similar reasoning.

Claim 9, 24 rejected under 35 U.S.C. 103 as being unpatentable over Mahalingam et al. (US 2021/0029658) in view of Choi et al. (US 2019/0306886).
For claim 9, Mahalingam teaches claim 1, Mahalingam further teaches calculating TA before a RACH transmission (see at least 0171, fig. 13) but not explicitly: wherein the one or more processors are further configured to execute the instructions and cause the apparatus to: determine an updated timing misalignment between the uplink timeline and the downlink timeline associated with the network entity; and output, for transmission, information about the updated timing misalignment to the network entity.  Choi from an analogous art teaches (see at least 0105, random access may be performed again after initial access e.g. reestablishing RRC or restarting data UL/DL).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Choi to the system of claim 1, so new RACH procedures may be performed including WTRU calculating and sending new preamble using new (updated) TA, as suggested by Choi.  The motivation would have been to enhance communications by reperforming random access as necessary (Choi 0105).
Claim 24 recites a method substantially similar to the apparatus of claim 9 and is rejected under similar reasoning.

Claim 10, 25 rejected under 35 U.S.C. 103 as being unpatentable over Mahalingam et al. (US 2021/0029658) in view of Tirronen et al. (US 2018/0263060).
For claim 10, Mahalingam teaches claim 1, Mahalingam further teaches calculating TA before a RACH transmission (see at least 0171, fig. 13) but not explicitly: wherein the one or more processors, to output the information about the timing misalignment, are configured to execute the instructions and cause the apparatus to: output, for transmission, the information about the timing misalignment on a periodic or semi-persistent uplink grant.  Tirronen from an analogous art teaches (see at least claim 8, PRACH resources may be configured via semi-persistent uplink grant).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Tirronen to the system of claim 1, so the PRACH transmission is configured via semi-persistent grant, as suggested by Tirronen.  The motivation would have been to enhance RA configuration by dynamically configuring PRACH resources via semi-persistent grant (Tirronen claim 8).
Claim 25 recites a method substantially similar to the apparatus of claim 10 and is rejected under similar reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Rune et al. (US 2018/0242268) discloses UE compensated timing advance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467